Order entered May 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00243-CV

                    COLLEEN MARIE FISHER, Appellant

                                          V.

                        PAUL M. COOKE, SR., Appellee

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-05882

                                      ORDER

      By letter filed May 17, 2021, Dallas County District Clerk Felicia Pitre

informs the Court that the clerk’s record has not been filed in this appeal because

appellant has not paid the fee for its preparation. Ms. Pitre notes that although

appellant filed a statement of inability to pay costs, the statement was filed ten days

after the clerk’s record invoice was sent and will be “honor[ed]” only for requests

made on or after the date the statement was filed.
      Texas Rule of Civil Procedure 145 governs statements of inability to afford

payment of costs for preparation of the record. See TEX. R. CIV. P. 145. Under the

rule, a party who files a statement of inability to pay can be required to pay costs

only by court order. See id. 145(a). The rule affords no discretion to the district

clerk to determine whether to “honor” a statement of inability to pay. See id. 145.

Accordingly, we ORDER Ms. Pitre to file the clerk’s record without payment of

costs no later than June 1, 2021.

      The Court’s May 17, 2021 letter to the parties and Ms. Pitre concerning

payment of the clerk’s record shall be disregarded.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                             /s/      BONNIE LEE GOLDSTEIN
                                                      JUSTICE